PER CURIAM.
David M. Price (“Former Husband”) appeals from the trial court’s order approving and incorporating the general magistrate’s report of findings and recommendations, which denied his supplemental petition to terminate child support to Jennifer P. Price (“Former Wife”). On appeal, he argues the general magistrate erred in interpreting the parties’ marital settlement agreement, which conditioned Former Husband’s continued child support obligation on the parties’ son’s full-time college attendance.
We find no competent substantial evidence to support the lower court’s finding that the parties’ son attended college on a full-time basis during the fall 2008 semester. Accordingly, Former Wife shall reimburse Former Husband for the child support paid during that time frame. We affirm in all other respects.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
LAWSON and COHEN, JJ., and MENDOZA, C.E., Associate Judge, concur.